ANOTHER gdrnishee appeared, and a question arose, whe-». ther upon a bond of more than 20 years standing he could, be asked, whether he had paid it or not. And the court, aíter.¡ consideration, determined that he could not; because that would, be to make him give up a defence he would have if sued by the defendants ; For if sued by them he might plead payment, and rely upon the lapse of time since the bond became payable. I: think, said the Judge, he is entitled to the same benefit when called on as a garnishee. i cannot see why the defendants going away and subjecting the garnishee to be called on as such, ought to deprive him, of any advantage he has. He was examined, and stated that the bond, was given in the. year 1774, payable on demand: He also stated the sum for which it was given,, but the court would not suffer the question to be asked of hits' whether he had ever paid it,.